                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



        Lester Williams,                                         Case No. 3:18-cv-02470

                        Plaintiff

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER

        Chief John Orzech, et al.,

                        Defendants




                                     BACKGROUND AND HISTORY


        Pro se Plaintiff Lester Williams filed this action against Sandusky Police Chief John Orzech,

Sandusky Police Detective Ronald Brotherton, Sandusky Police Detective A. West, and Parole

Officer Catherine Hasting. In the Complaint, Plaintiff alleges Defendants reneged on a plea deal

after he performed his part of the agreement. He does not specify a legal cause of action. He seeks

monetary relief.


        Plaintiff contends that, in November 2017, Detectives Brotherton and West approach him

and his co-defendant and indicated to them that the charges in a pending case would be dismissed if

they agreed to work with them in a narcotics investigation. He indicates they were unaware that on

the day they were approached by detectives, Brotherton had posted video of a raid on the internet,

placing them in danger without their knowledge. He states Brotherton told him to be around a

particular drug dealer and relay information about the dealer’s activities to the detectives.
                Plaintiff alleges Brotherton contacted him on November 27, 2017, and told him if he

did not make a buy in a few hours, he would go back to jail. Plaintiff indicates he told Brotherton

that the dealer did not trust him and believe him to be a police officer. Plaintiff contends

Brotherton was unsympathetic and wanted Plaintiff to arrange to buy drugs. Plaintiff indicates he

contacted Brotherton on November 28, 2017 and arranged to meet him. He claims Brotherton

reiterated his threat that Plaintiff would be arrested by the end of the day if he did not arrange to

buy drugs from the dealer.


        Plaintiff contends Brotherton told him to meet him after the transaction was complete at the

dealer’s house on Finch Street. Plaintiff states that when he arrived, Brotherton was with Plaintiff’s

parole officer, Catherine Hasting. Plaintiff alleges Brotherton attempted to arrest him for the drugs

Brotherton had pressured him to buy. When they did not find any drugs on Plaintiff, they arrested

him for having a gun in his possession. He claims he later discovered that neither Brotherton nor

his attorney informed the prosecutor of the deal. He does not indicate the outcome of any criminal

case against him.


        Plaintiff does not identify any legal claims he is attempting to assert. He provides a narrative

of facts and indicates he is seeking monetary damages.


                                        STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

                                                     2
state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


        A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id. In reviewing a Complaint, I must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


         Plaintiff fails to identify any particular cause of action he intends to pursue, and none is

apparent on the face of the Complaint. Principles requiring generous construction of pro se

pleadings are not without limits. See Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); Beaudett v. City

of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985). To meet the minimum basic pleading requirements,

the Complaint must give the Defendants fair notice of what the Plaintiff’s legal claims are and the

factual grounds upon which they rest. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437

(6th Cir. 2008).


        While as a pro se litigant he is not required to cite chapter and verse of a particular statute, he

must provide me and the Defendants with some indication of what legal claims he is attempting to

assert. I cannot read through his assertions to explore exhaustively all potential claims he may have

and seek out the strongest arguments for him. This is not the role of the federal courts. My role is

to adjudicate disputes, not to assist in asserting them. Beaudett, 775 F.2d at 1278. If I were to do so,
                                                     3
it would “transform the district court from its legitimate advisory role to the improper role of an

advocate.” Id. at 1278. Moreover, Plaintiff’s failure to identify a particular legal theory in his

Complaint places an unfair burden on the Defendants to speculate on the potential claims that

Plaintiff may be raising against them and the defenses they might assert in response to each of these

possible causes of action. See Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989). Even liberally

construed, the Complaint does not meet the basic pleading requirements.


                                             CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleadings to determine their legal

viability, I conclude they fail to state a claim upon which relief may be granted. Therefore, this

action is dismissed pursuant to 28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith. This case is closed.


        So Ordered.




                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    4
